DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.
Response to Amendment
Acknowledgement is made to the amendment received 12/22/2021.
Claims 1, 19 and 26 have been amended. Claims 5-6, 12-18, 20-22, 24-25, 27 have been cancelled. No claims have been added. Claims 1-4, 7-11, 19, 23, and 26 are pending and addressed below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 11, 19, 23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudie (U.S. PGPub. No. 20150209107) in view of Cioanta (U.S. PGPub. No. 20040249343), Makower (U.S. PGPub. No. 20040133225) and Long (U.S. 20110098694).
Regarding claim 1, Rudie teaches:
A medical instrument comprising: a handle; (see annotated Fig. 1 below)
a flexible microwave ablation probe extending from the handle; (Para. 0045; Fig. 15, antenna catheter 450, antenna 456)
a flexible catheter extending from the handle, (Para. 0046; Fig. 15, guide catheter 472)
the flexible catheter defining a lumen, (Para. 0046; Fig. 15, guide catheter 472 has a lumen)
the flexible microwave ablation probe located within the lumen of the flexible catheter, (Para. 0046; Fig. 15, treatment catheter 450 goes through guide catheter 472) 
wherein the flexible microwave ablation probe and flexible catheter are configured for navigation within a luminal network; (Para. 0026; body vessel or lumen part of luminal network)
a first balloon formed on a distal portion of the flexible catheter to secure the flexible catheter within a lumen of the luminal network; (Para. 0045-0046; Fig. 15, balloon 421)
a balloon catheter extendible from the flexible catheter and including a second balloon… (Para. 0045; Fig. 45, balloon 420, orifice at tip 426) 
and a port in fluid communication with the lumen of the flexible catheter… (Para. 0045; Fig. 15, orifice 435 of guide catheter 472)
wherein the first balloon and the second balloon isolate a region of the lumen (Para. 0046)

    PNG
    media_image1.png
    291
    721
    media_image1.png
    Greyscale

	Rudie teaches an orifice and lumen extending beyond the second balloon (Para. 0045, orifice 426). However, Rudie does not explicitly disclose a fluid line in communication within the luminal network beyond the second balloon.
In related balloon catheter art, Cioanta also teaches a distal port past a series of balloons (Para.0069; Fig 1B, drainage and delivery port 35, expandable balloons 31). Cioanta further teaches a fluid line in communication with the luminal network beyond the second balloon; (Para. 0048-0049, 0069, 0103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Rudie based on the teachings of Cioanta to incorporate a 
Rudie further teaches a microwave ablation element within the region of the first and second balloons (Fig. 15, balloons 420, 421). However, Rudie does not explicitly disclose the flexible microwave ablation probe being navigable within the region independent of the flexible catheter and balloon catheter.
	In related transvascular intervention art, Makower teaches two occlusion balloons to isolate a section of the artery. Makower further teaches a flexible probe (TVIS probe 27) is navigable within the region (Para. 0033; Fig. 18, region is area between occlusion elements 180, 181) independently (Para. 0014).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Rudie based on the teachings of Makower to incorporate the flexible microwave ablation probe being navigable within the region independent of the flexible catheter and the balloon catheter in order to provide successful treatment in a high pressure vessel such as an artery (Makower, Para. 0033). 
Rudie teaches fluid is delivered to the region between balloons and returned through orifice 435 (Para. 0046; Fig. 15). However, Rudie does not explicitly disclose an application of vacuum. In related ablation art, Long teaches an application of a vacuum source in communication with a port on the energy delivery probe (Para. 0022, 0027; Fig. 6, hole 216, vacuum tube 214, vacuum source 19) which creates apposition of tissue to the flexible…ablation probe (Para. 0022) and a…zone of permittivity in a flexible…ablation probe to tissue interface outside of the flexible catheter (Para. 0027; Fig. 6-7, probe assembly 200 is deployed out of catheter 30). Although Long does not explicitly disclose “a consistent zone of permittivity”, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Rudie based on the teachings of Long to incorporate a vacuum to create apposition of tissue and a consistent zone of permittivity in order to hold the ablation assembly in constant contact with tissue during treatment (Long, Para. 0022).
Regarding claim 2, the Rudie/Cioanta/Makower/Long combination teaches the medical instrument of claim 1 (described above). Long further teaches wherein the port is proximate the handle (Long, Fig. 1, 6, port connects to vacuum source 19 proximal of handle). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Rudie based on the teachings of Long to incorporate a port proximate the handle in order to achieve the same predictable results of providing suction from the distal end to the proximal end and ensure effective vacuum.
Regarding claim 3, the Rudie/Cioanta/Makower/Long combination teaches the medical instrument of claim 1 (described above). Long further teaches wherein the vacuum source is configured to draw air into the port.  (Long, Para. 0022; suction is provided which will bring in its surroundings, including air, and provide constant contact with the tissue).

Regarding claim 7, the Rudie/Cioanta/Makower/Long combination teaches the medical instrument of claim 1 (described above). Rudie further teaches wherein the handle stores the flexible catheter (Rudie, Para. 0027; see annotated Fig. 1 above; the flexible catheter enters the handle).
Regarding claim 11, the Rudie/Cioanta/Makower/Long combination teaches the medical instrument of claim 8 (described above), wherein a length of the flexible catheter is shorter than the length of the flexible microwave ablation probe. (Rudie, Fig. 1, first catheter (catheter 472 in Fig. 15) is shorter than catheter 50 (catheter 450 in Fig. 15).
Regarding claim 19, the Rudie/Cioanta/Makower/Long combination teaches:
A medical instrument comprising: a flexible catheter assembly (Rudie, Para. 0046; Fig. 15, guide catheter 472)
configured for navigation to a target within airways of a patient, (Ciaonta, Para. 0116)
the flexible catheter assembly including a lumen extending through the flexible catheter assembly, (Rudie, Para. 0046; Fig. 15, guide catheter 472 has a lumen)
a port on a proximal portion of the flexible catheter assembly in fluid communication 3Appl. No. 15/865,560 Amendmentwith the lumen, (Long, Para. 0027; Fig. 6, hole 216, flexible catheter 30; any portion of the flexible catheter assembly can be read as the proximal portion)
and a sensor configured to generate a signal for determination of a position of a distal portion of the flexible catheter assembly; (Makower, Para. 0014; Fig. 18, orientation detection means 23)
a first balloon proximate the distal portion of the flexible catheter assembly, (Rudie, Para. 0045-0046; Fig. 15, balloon 421)
wherein the balloon is configured to secure the flexible catheter assembly in the airways of the patient; (Rudie, Para. 0046)
a balloon catheter extendible from the flexible catheter and including a second balloon (Rudie, Para. 0045; Fig. 45, multi lumen tube 432, balloon 420) 
and a fluid line in communication with the airways of the patient beyond the second balloon; (Cioanta, Para. 0048-0049, 0069, 0103)
and a flexible microwave ablation probe configured to be received within the lumen of the flexible catheter assembly and extend from a distal portion of the flexible catheter assembly; (Rudie, Para. 0046; Fig. 15, treatment catheter 450 goes through guide catheter 472) 
wherein the lumen of the flexible catheter is sized such that the port remains in fluid communication with a distal portion of the flexible catheter assembly when the flexible microwave ablation probe and the balloon catheter are received therein; (Rudie, Fig. 1, first catheter (catheter 472 in Fig. 15) is shorter than catheter 50 (catheter 450 in Fig. 15)
and a vacuum source in fluid communication with the port, (Long, Para. 0022, 0027; Fig. 6, hole 216, vacuum tube 214, vacuum source 19)
wherein the first balloon and the second balloon isolate a region of the airways of the patient (Rudie, Para. 0046)
and the flexible microwave ablation probe is navigable within the region independent of the flexible catheter and the balloon catheter (Makower, Para. 0014, 0033; Fig. 18, TVIS probe 27 in region between occlusion elements 180, 181)
and application of a vacuum to the port creates apposition of tissue to the flexible microwave ablation probe (Long, Para. 0022) 
and a…zone of permittivity in a flexible microwave ablation probe to tissue interface outside of the flexible catheter. (Long, Para. 0027; Fig. 6-7, probe assembly 200 is deployed out of catheter 30).
Although Long does not explicitly disclose “a consistent zone of permittivity”, Long teaches using the vacuum to apply constant contact with the tissue (Long, Para. 0022). The Applicant has defined the term “consistent zone” as an “area in space within the body of a patient, where the permittivity of the area to microwave energy is less than the permittivity of air to the microwave energy” (specification, para. 0039). Thus, the permittivity of the area is created by the pressure of the probe to the tissue. Thus, read as broadly as claimed, a consistent zone is interpreted as any area (with an undefined size and shape) where the probe is in contact with the tissue, resulting in a lower permittivity than when the probe is in contact with air. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Rudie based on the teachings of Long to incorporate a vacuum to create apposition of tissue and a consistent zone of permittivity in order to hold the ablation assembly in constant contact with tissue during treatment (Long, Para. 0022).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Rudie based on the teachings of Cioanta to incorporate a fluid line 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Rudie based on the teachings of Makower to incorporate the flexible microwave ablation probe being navigable within the region independent of the flexible catheter and the balloon catheter in order to provide successful treatment in a high pressure vessel such as an artery (Makower, Para. 0033). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Rudie based on the teachings of Makower to incorporate a sensor in order to identify the position and orientation of the distal portion of the device (Makower, Para. 0014). 
Regarding claim 23, the Rudie/Cioanta/Makower/Long combination teaches the medical instrument of claim 19 (described above). Makower further teaches wherein the sensor is an electromagnetic sensor. (Makower, Para. 0014)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Rudie based on the teachings of Makower to incorporate an electromagnetic sensor in order to accurately detect the position and orientation of the distal portion of the catheter within the body (Makower, Para. 0014). 
Regarding claim 26, the Rudie/Cioanta/Makower/Long combination teaches:
A medical instrument comprising: a flexible catheter assembly (Rudie, Para. 0046; Fig. 15, guide catheter 472)
configured for navigation to a target within airways of a patient; (Ciaonta, Para. 0116)
a plurality of lumens extending through the flexible catheter assembly, (Rudie, Fig. 15, lumen of guide catheter 472, treatment catheter 450 and multi lumen tube 432 provide a plurality of lumens)
a sensor configured to generate a signal for determination of a position of a distal portion of the flexible catheter assembly; (Makower, Para. 0014; Fig. 18, orientation detection means 23)
a port on the distal portion of the flexible catheter assembly (Rudie, Para. 0045; Fig. 15, orifice 435)
in fluid communication with a vacuum source; (Long, Para. 0022, 0027; Fig. 6, hole 216, vacuum tube 214, vacuum source 19) 
a first balloon formed on a distal portion of the flexible catheter assembly (Rudie, Para. 0045-0046; Fig. 15, balloon 421)
and configured to secure the flexible catheter assembly in the airways; (Rudie, Para. 0046) 
a balloon catheter extendible from the flexible catheter, the balloon catheter including a second balloon (Rudie, Para. 0045; Fig. 45, multi lumen tube 432, balloon 420)
and a fluid line in communication with the airways of the patient beyond the second balloon; (Cioanta, Para. 0048-0049, 0069, 0103)
and a flexible microwave ablation probe configured to be received within one of the lumens of the flexible catheter assembly and extend beyond a distal end of the flexible catheter assembly, (Rudie, Para. 0046; Fig. 15, treatment catheter 450 goes through guide catheter 472) 
wherein the first balloon and the second balloon isolate a region of the airways of the patient (Rudie, Para. 0046)
and the flexible microwave ablation probe is navigable within the region independent of the flexible catheter and the balloon catheter (Makower, Para. 0014, 0033; Fig. 18, TVIS probe 27 in region between occlusion elements 180, 181)
and application of a vacuum to the port creates a…zone of permittivity in a flexible microwave ablation probe to tissue interface outside of the flexible catheter. (Long, Para. 0027; Fig. 6-7, probe assembly 200 is deployed out of catheter 30).
Although Long does not explicitly disclose “a consistent zone of permittivity”, Long teaches using the vacuum to apply constant contact with the tissue (Long, Para. 0022). The Applicant has defined the term “consistent zone” as an “area in space within the body of a patient, where the permittivity of the area to microwave energy is less than the permittivity of air to the microwave energy” (specification, para. 0039). Thus, the permittivity of the area is created by the pressure of the probe to the tissue. Thus, read as broadly as claimed, a consistent zone is interpreted as any area (with an undefined size and shape) where the probe is in contact with the tissue, resulting in a lower permittivity than when the probe is in contact with air. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Rudie based on the teachings of Long to incorporate a vacuum to create apposition of tissue and a consistent zone of permittivity in order to hold the ablation assembly in constant contact with tissue during treatment (Long, Para. 0022).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Rudie based on the teachings of Cioanta to incorporate a fluid line 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Rudie based on the teachings of Makower to incorporate the flexible microwave ablation probe being navigable within the region independent of the flexible catheter and the balloon catheter in order to provide successful treatment in a high pressure vessel such as an artery (Makower, Para. 0033). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Rudie based on the teachings of Makower to incorporate a sensor in order to identify the position and orientation of the distal portion of the device (Makower, Para. 0014). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Rudie/Cioanta/Makower/Long combination in further view of Callas (U.S. PGPub. No. 20120226271).
Regarding claim 4, the Rudie/Cioanta//Makower/Long combination teaches the elements of claim 1. However, the Rudie/Cioanta/Makower/Long combination does not explicitly disclose the vacuum source being a pump or syringe. 
In related tissue ablation art, Callas teaches wherein the vacuum source is at least one of a pump or a syringe (Para. 0077). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Rudie/Cioanta/Makower/Long combination based on the teachings of Callas to incorporate a pump as a vacuum since, it is considered a suitable suction source to provide the predictable result. 

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Rudie/Cioanta//Makower/Long combination in further view of Domico (U.S. PGPub. No. 20090024125).
Regarding claim 8, the Rudie/Cioanta/Makower/Long combination teaches all the element of claim 7, and further teaches wherein the flexible catheter is configured to extend from the handle (Long, Fig. 1, catheter 30 extended from housing). However, the Rudie/Cioanta/Makower/Long combination does not explicitly disclose retracting the flexible catheter partially into the handle. 
In related electrosurgical device art, Docimo teaches the flexible catheter configured to retract at least partially into the handle (Para. 0019-0020; Fig. 2, retracting sheath 214).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Rudie/Cioanta/Makower/Long combination based on the teachings of Domico to incorporate using a sliding sheath in order to shield the probe when not in use (Domico, Para. 0016).
Regarding claim 9, the Rudie/Cioanta/Makower/Long/Docimo combination teaches the medical instrument of claim 8 (described above). Rudie further teaches wherein the flexible catheter surrounds at least a portion of the flexible microwave ablation probe of the medical instrument when the flexible catheter is at least partially extended from the handle (Rudie, Para. 0045; Fig. 15, guide catheter 472 holds catheter 450).
Regarding claim 10, the Rudie/Cioanta/Makower/Long/Domico combination teaches the elements of claim 8 above. Domico further teaches a controller operably coupled to the flexible catheter (Domico, Para. 0020; depressing buttons actuates the motor to move the needle); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Rudie/Cioanta/Makower/Long combination based on the teachings of Domico to incorporate a controller in order to automate the retraction of the device and retain the functionality of the device (Domico, Para. 0020). 
Response to Arguments
Applicant’s arguments with respect to claims 1, 19 and 23, see pages 6-7, have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Machold (U.S. Patent 5458574) teaches two occlusion balloons with a distal port for irrigation. 
Sweezer (U.S. Patent 5487309) teaches a catheter with two occlusion balloons. 
Robinson (U.S. Patent 6726651) teaches a catheter with two occlusion balloons. 
Zando-Azizi (U.S. PGPub. No. 20060200191) teaches a catheter with two occlusion balloons and ports. 
Laufer (U.S. Patent 6629951) teaches a catheter with two occlusion balloons and application of a vacuum (Fig. 2D-E).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794